 

 

 

Oo Oo NI ND WN

&- WwW NN

11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26
27
28

Case 1:21-cr-00113-NONE-SKO Document 40 Filed 09/09/21 Page 1 of 1

FILED ©

SEP 09 2021

CLERK U.S. DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA ——
ey “DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

) Case No: 1:21-CR-00113-3-NONE
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
)
JOSUE MORALES, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to’
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. CoNSsT., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Peter M. Jones be appointed to represent the above
defendant in this case effective nunc pro tunc to September 8, 2021.

This appointment shall remain in effect until further order of this court.

DATED: 9/9/2021

HON. ERICA P. GROSJEAN
United States Magistrate Judge

 

 

 
